Citation Nr: 1538194	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  13-00 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for residuals of a hairline fracture, left big toe, on a schedular basis.

2.  Entitlement to an evaluation in excess of 30 percent for residuals of a hairline fracture, left big toe, on an extraschedular basis.

3.  Whether new and material evidence has been submitted to reopen the claim of service connection for a left knee disability, to include as secondary to residuals of a hairline fracture, left big toe.

4.  Entitlement to service connection for a left knee disability, to include as secondary to residuals of a hairline fracture, left big toe.

5.  Whether new and material evidence has been submitted to reopen the claim of service connection for a right knee disability, to include as secondary to residuals of a hairline fracture, left big toe.

6.  Entitlement to service connection for a right knee disability, to include as secondary to residuals of a hairline fracture, left big toe.

7.  Entitlement to service connection for a right foot disability, including pes planus and hallux valgus, to include as secondary to residuals of a hairline fracture, left big toe.

8.  Entitlement to service connection for a low back disability, to include as secondary to residuals of a hairline fracture, left big toe.

9.  Entitlement to service connection for a right hip disability, to include as secondary to residuals of a hairline fracture, left big toe.

10.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from July 1986 to February 1987 and from October 1989 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) from September 2006 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In the September 2006 rating decision, the RO denied service connection for a low back disability and right foot pes planus and found that there was not new and material evidence to reopen the previously denied claim of service connection for left and right knee disabilities.  The rating decision did not consider service connection on a secondary basis for these issues, as claimed by the Veteran.  Therefore, the September 2006 rating decision is still on appeal as to these issues.  

The issues of entitlement to service connection for left and right knee disabilities, a right foot disability, a low back disability, and a right hip disability, an increased evaluation for residuals of a hairline fracture, left big toe, on an extraschedular basis, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's residuals of a hairline fracture, left big toe, are not characterized by loss of use of the foot.

2.  Service connection for right and left knee disabilities was denied in a June 2002 rating decision, which was not appealed and became final.

3.  Evidence added to the record since the June 2002 rating decision relates to unestablished facts necessary to substantiate the claims and raises the possibility of substantiating the claims.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for residuals of a hairline fracture, left big toe, on a schedular basis have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2014).

2.  Evidence added to the record since the June 2002 rating decision, denying service connection for a left knee disability, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Evidence added to the record since the June 2002 rating decision, denying service connection for a right knee disability, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  Prior to initial adjudication of the Veteran's claim, letters dated in May 2006 and November 2008 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With respect to the duty to assist in this case, the Veteran's service treatment records, Social Security records, and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination for residuals of a hairline fracture, left big toe, the reports of which have been associated with the claims file.  The examiner provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a (2014).

The Veteran had an examination for his left foot arranged through VA QTC Services in September 2009.  On examination there was right foot painful notion and tenderness of the metatarsophalangeal of the left great toe.  There was no abnormal weight bearing on the left foot and no clawfoot.  The left foot had pain, weakness, stiffness, swelling, heat, redness, fatigability, and lack of endurance.  X-rays of the left foot showed hallux valgus and were otherwise normal.  The Veteran took a muscle relaxer as needed.  At July 2010 VA treatment the Veteran complained of numbness and tingling in his toes at all times.

The record does not show that the Veteran has actual loss of use of the left foot.  Therefore, he does not qualify for a 40 percent evaluation under Diagnostic Code 5284.  See 38 C.F.R. § 4.71a.  Thirty percent is the maximum evaluation available for tarsal or metatarsal bones, malunion of or nonunion of.  See 38 C.F.R. § 4.71a, Diagnostic Code 5283.  Furthermore, the September 2009 x-rays do not show malunion of any bones in the left foot.  Therefore, Diagnostic Code 5283 is not applicable.  The other diagnostic codes related to the foot are not applicable to the residuals of a hairline fracture, left big toe.  See 38 C.F.R. § 4.71a.  The Veteran has a separate claim pending for service connection for a right foot condition, including pes planus and hallux valgus, to include as secondary to residuals of a hairline fracture, right big toe, as discussed separately in the present Board decision.

The next question is whether an additional rating should be given for functional loss due to pain under 38 C.F.R. § 4.40 (including pain on use or during flare-ups) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  These regulatory provisions must be considered in cases involving joints rated on the basis of limitation of motion.  See De Luca  v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, the Board is required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  The Board recognizes the functional limitations that the Veteran has as a result of his service-connected residuals of a hairline fracture, left big toe.  The 30 percent evaluation presently assigned for severe symptomatology contemplates the objective findings and complaints, and an increased evaluation is not warranted at any time during the course of the appeal.

In light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected residuals of a hairline fracture, left big toe, as the Court indicated can be done in this type of case.  Based upon the record, there has been no discernible period when the disability on appeal has been more disabling than as currently rated. 




III.  New and Material Evidence

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2014).

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran's claims of entitlement to service connection for knee disabilities were denied in a March 1998 rating decision, which is now final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2014).  The Veteran did not file a notice of disagreement with the March 1998 rating decision, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the March 1998 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2014).  

The Veteran's claims of entitlement to service connection for knee disabilities were again denied in a June 2002 rating decision, which is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  The Veteran did not file a notice of disagreement with the June 2002 rating decision.  New evidence consisting of treatment records was submitted within a year of the June 2002 rating decision.  However, the evidence does not relate to whether a knee disability is related to service, and therefore it is not new and material.  No additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond, supra; see also Buie, supra.  Thus, the June 2002 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.  

The June 2002 rating decision is the last final decision of record in regards to the knee disabilities; although the RO denied service connection for right knee disability in June 2003, new and material evidence in the form of a November 2003 VA examination report was submitted within a year of the determination, rendering it non-final.  38 C.F.R. § 3.156(b).  To reopen the claims, new and material must be received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

At the time of the March 1998 rating decision, the evidence included the service treatment records.  The Veteran complained of left knee pain of one week's duration in March 1986.  The diagnosis was rule out stress reaction.  He was diagnosed with possible early patellofemoral syndrome.  The Veteran indicated on an October 1989 medical history report that he had not had a trick or locked knee.  In February 1990 the Veteran complained of right knee pain that he had had for four to five months.  April 1990 treatment notes indicate that he continued to have knee pain.  The Veteran had a VA examination in January 1998 at which he complained of a 10 plus year history of bilateral knee pain, not associated with significant local swelling.  He was diagnosed with chronic pain in the knees of uncertain etiology and suspect degenerative joint disease in the right knee.  At October 1990 treatment the Veteran complained of intermittent right knee pain with no swelling.  The Veteran felt like the knee popped out and was diagnosed with a right meniscus tear.  In November 1990 the Veteran complained of pain in his knees.  The post-service treatment records show that the Veteran injured his knees when he fell while working.

The additional evidence added to the record since the June 2002 rating decision includes private treatment records from January 2001 at which the Veteran was diagnosed with chronic knee pain.  At August 2001 private treatment, Veteran said that he injured his right knee during his work as a carpenter.  The Veteran complained of having recurring right knee pain for a year and a half at November 2001 treatment.  At April 2002 private treatment it was noted that the Veteran injured his right knee while on active duty but that there was no permanent disability and that it did not interfere with his work until the November 2000 injury. The Veteran reported right knee problems at May 2002 VA treatment that began in service and got worse after the November 2000 injury.  He continued to complain of knee pain at follow up treatment.  At October 2003 VA treatment the Veteran complained of chronic knee pain and that the right knee had given out.  The Veteran had a November 2003 VA examination at which he reported injuring his right knee is basic training while running up a hill.  No opinion was provided regarding etiology.  VA treatment records continued to show knee pain.  The Veteran had an examination in September 2009 arranged through VA QTC Service.  The examiner noted that the Veteran did not describe a left knee injury.  In addition, the examiner did not indicate whether there was a diagnosis related to the right knee, and if so the etiology.

The Board finds the newly submitted documents to be new and material, within the meaning of 38 C.F.R. § 3.156(a), and the service connection claim is reopened.  See Shade, 24 Vet. App. at 117.  Specifically, the new evidences suggests that the Veteran's knee disabilities could be related to service, to include as secondary to residuals of a hairline fracture, left big toe.  Such evidence is presumed credible for the purposes of determining whether the evidence is new and material.  Therefore, the additional evidence is both new and material, and the claims for service connection for knee disabilities are reopened.


ORDER

An evaluation in excess of 30 percent for residuals of a hairline fracture, left big toe, on a schedular basis, is denied.

New and material evidence having been submitted, the claim for service connection for a left knee disability, to include as secondary to residuals of a hairline fracture, left big toe, is reopened, and to this extent only the appeal is granted.

New and material evidence having been submitted, the claim for service connection for a right knee disability, to include as secondary to residuals of a hairline fracture, left big toe, is reopened, and to this extent only the appeal is granted.


REMAND

Regarding the reopened claims for service connection for the Veteran's knees, the September 2009 examiner noted that the Veteran did not describe a left knee injury.  No opinion was provided as to whether there was a current left knee disability, and if so the etiology.  In addition, the examiner did not indicate whether there was a diagnosis related to the right knee, and if so the etiology.  The examiner also did not indicate whether any diagnosed knee disability was aggravated by the service-connected residuals of a hairline fracture, left big toe, on a schedular basis.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Furthermore, the examiner did not consider whether the residuals of a hairline fracture, left big toe, could have caused the knee disabilities independent of the other risk factors.  

The September 2009 examiner also diagnosed the Veteran with pes planus but did not provide an opinion as to etiology because the Veteran stated that he had had it since age 11.  At a February 1986 examination from National Guard service the Veteran was diagnosed with pes planus.  The Veteran was also diagnosed with pes planus at the October 1989 entrance examination.  A pre-existing disability or disease will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (a), (b) (2014); see also 38 U.S.C.A. § 1111 (West 2014).  In addition to not providing an opinion as to aggravation during service, the examiner did not provide an opinion as to whether the right foot pes planus had been aggravated by the service connected residuals of a hairline fracture, left big toe.  The examiner also diagnosed the veteran right foot with hallux valgus and did not provide an opinion as to etiology, to include as secondary to residuals of a hairline fracture, left big toe.  See El-Amin, supra.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Veteran must be scheduled for a new examination for the knees and right foot before the claims for these issues can be decided on the merits.

Regarding the claims for service connection for low back and right hip disabilities, post-service VA treatment records show that in May 2002 the Veteran complained of right hip pain.  Regarding the low back, May 2002 VA treatment records show that the Veteran complained of mid and low back pain.  It was noted that this occurred after a fall at work in November 2000.  At a November 2003 VA examination the Veteran was diagnosed with a herniated lumbar disk that was noted to be from a post-service injury.  A November 2004 VA examiner noted that the Veteran seemed to be in a fair amount of distress in regard to his back, but no diagnosis was made.  The treatment records show further complaints of low back pain.  At December 2004 treatment the Veteran also complained of hip pain.  The Veteran must be scheduled for VA examinations for his low back and right hip before the claims can be decided on the merits to determine if there are current diagnoses and if so the possible relationship to service and the service-connected residuals of a hairline fracture, left big toe.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, any development affecting the service connection issues may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability.  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).  

In addition, any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to extraschedular ratings for residuals of a hairline fracture of the left big toe will also be remanded.

VA treatment records to October 2010 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from October 2010 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from October 2010 to the present.

2.  Schedule the Veteran for a VA examination for his knees right foot, low back and right hip.  The claims file should be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is requested to provide opinion as to:

Is it at least as likely as not that the Veteran has a left knee disability that is related to service, had its onset within a year of service, or was caused by, or aggravated by residuals of a hairline fracture, left big toe?

Is it at least as likely as not that the Veteran has a right knee disability that is related to service, had its onset within a year of service, or was caused by, or aggravated by residuals of a hairline fracture, left big toe?

Is it at least as likely as not that the Veteran has a low back disability that is related to service, had its onset within a year of service, or was caused by, or aggravated by residuals of a hairline fracture, left big toe?

Is it at least as likely as not that the Veteran has a right hip disability that is related to service, had its onset within a year of service, or was caused by, or aggravated by residuals of a hairline fracture, left big toe?

Is it at least as likely as not that the Veteran's right foot hallux valgus or other diagnosed right foot disability except pes planus is related to service, had its onset within a year of service, or was caused by, or was increased in severity by residuals of a hairline fracture, left big toe?

What is the likelihood that the right foot pes planus did not increase in severity during service or that any increase in severity during service was due to its natural progression?

Is it at least as likely as not that the Veteran's right foot pes planus was increased in severity by residuals of a hairline fracture, left big toe?

A detailed rationale for all expressed opinions should be set forth.  If the examiner cannot reach an opinion without resorting to speculation, the examination report must state why that is so.

3.  Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


